20-10418-mew         Doc 156        Filed 03/06/20 Entered 03/06/20 11:54:45                        Main Document
                                                Pg 1 of 7


SKADDEN, ARPS, SLATE, MEAGHER &                               TOGUT, SEGAL & SEGAL LLP
FLOM LLP                                                      Albert Togut
Shana A. Elberg                                               Kyle J. Ortiz
Bram A. Strochlic                                             Amy Oden
One Manhattan West                                            One Penn Plaza, Suite 3335
New York, New York 10001                                      New York, New York 10119
Telephone: (212) 735-3000                                     Telephone: (212) 594-5000
Fax: (212) 735-2000                                           Fax: (212) 967-4258

– and –

Van C. Durrer, II
Destiny N. Almogue (admitted pro hac vice)
300 South Grand Avenue, Suite 3400
Los Angeles, California 90071-3144
Telephone: (213) 687-5000
Fax: (213) 687-5600

– and –

Jennifer Madden (admitted pro hac vice)
525 University Avenue
Palo Alto, California 94301
Telephone: (650) 470-4500
Fax: (650) 470-4570

Proposed Counsel for Debtors and Debtors in Possession

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------- x
In re                                                      :       Chapter 11
                                                           :
THE McCLATCHY COMPANY, et al.,                             :       Case No. 20-10418 (MEW)
                                                           :
                  Debtors.   1                             :       (Jointly Administered)
                                                           :
---------------------------------------------------------- x

                         NOTICE OF AMENDED2 AGENDA OF MATTERS
                         SCHEDULED FOR HEARING ON MARCH 9, 2020
                               AT 11:00 A.M. (EASTERN TIME)

1
    The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the large
    number of debtor entities in these jointly administered chapter 11 cases, a complete list of the debtor entities
    and the last four digits of their federal tax identification numbers is not provided herein. A complete list of such
    information may be obtained on the website of the Debtors’ proposed claims and noticing agent at
    http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for purposes of these chapter 11
    cases is: 2100 Q Street, Sacramento, California 95816.
2
    For ease of reference, amended items appear in bold italics.
20-10418-mew     Doc 156    Filed 03/06/20 Entered 03/06/20 11:54:45          Main Document
                                        Pg 2 of 7


Location of Hearing:         Honorable Michael E. Wiles, Courtroom 617, United States
                             Bankruptcy Court, Southern District of New York, One
                             Bowling Green, New York, New York 10004

Copies of Motions and        Copies of each pleading identified below can be viewed and/or
Applications                 obtained by: (i) accessing the Court’s website at
                             www.nysb.uscourts.gov, (ii) contacting the Office of the Clerk
                             of the Court at United States Bankruptcy Court, Southern
                             District of New York, or (iii) from the Debtors’ proposed
                             notice and claims agent, Kurtzman Carson Consultants LLC, at
                             http://www.kccllc.net/McClatchy; or by contacting Kurtzman
                             Carson Consultants LLC directly at 866-810-6898 (toll free for
                             callers within the United States) and 424-236-7215 (for
                             international callers).



 I.    UNCONTESTED MATTERS

       1.     Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
              Pay Prepetition Wages, Compensation, and Employee Benefits [Docket No. 15]

              Objection Deadline:         March 2, 2020 at 4:00 p.m.

              Related Documents:          Interim Order Authorizing Debtors to Pay
                                          Certain Prepetition Wages, Compensation, and
                                          Employee Benefits [Docket No. 65]

                                          Notice of Filing of Revised Proposed Order
                                          Authorizing Debtors to Pay Prepetition Wages,
                                          Compensation, and Employee Benefits [Docket
                                          No. 145]

              Responses Filed:            Response of P. Anthony Ridder, George Riggs,
                                          and the Former Knight Ridder and McClatchy
                                          Salaried Employees Association to the Debtors’
                                          Motion for Entry of Interim and Final Orders
                                          Authorizing Debtors to Pay Prepetition Wages,
                                          Compensation, and Employee Benefits [Docket
                                          No. 134]

              Reply:                      Debtors’ Reply to Response of P. Anthony
                                          Ridder, George Riggs, and the Former Knight
                                          Ridder and McClatchy Salaried Employees
                                          Association to the Debtors’ Motion for Entry of
                                          Interim and Final Orders Authorizing Debtors to



                                             2
20-10418-mew   Doc 156   Filed 03/06/20 Entered 03/06/20 11:54:45          Main Document
                                     Pg 3 of 7


                                        Pay Prepetition Wages, Compensation, and
                                        Employee Benefits [Docket No. 144]

           Status:                      The hearing on this matter is going forward.

      2.   Debtors’ Motion for Entry of Interim and Final Orders Authorizing Debtors to
           Pay Certain Prepetition Taxes and Related Obligations [Docket No. 16]

           Objection Deadline:          March 2, 2020 at 4:00 p.m.

           Related Documents:           Interim Order Authorizing Debtors to Pay
                                        Certain Prepetition Taxes and Related
                                        Obligations [Docket No. 68]

                                        Certificate of No Objection With Respect to
                                        Order Authorizing Debtors to Pay Certain
                                        Prepetition Taxes and Related Obligations
                                        [Docket No. 150]

           Responses Filed:             None.

           Status:                      This matter is going forward on an
                                        uncontested basis.

      3.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
           Debtors to Pay Certain Prepetition Claims of (A) Critical Vendors, and (B)
           Section 503(b)(9) Claimants, and (II) Granting Related Relief [Docket No. 17]

           Objection Deadline:          March 2, 2020 at 4:00 p.m.

           Related Documents:           Interim Order (I) Authorizing the Debtors to
                                        Pay Certain Prepetition Claims of (A) Critical
                                        Vendors, and (B) Section 503(b)(9) Claimants,
                                        and (II) Granting Related Relief [Docket No. 67]

                                        Certificate of No Objection With Respect to
                                        Order (I) Authorizing the Debtors to Pay
                                        Certain Prepetition Claims of (A) Critical
                                        Vendors, and (B) Section 503(b)(9) Claimants,
                                        and (II) Granting Related Relief [Docket No.
                                        148]

           Responses Filed:             None.




                                           3
20-10418-mew   Doc 156   Filed 03/06/20 Entered 03/06/20 11:54:45          Main Document
                                     Pg 4 of 7


           Status:                      This matter is going forward on an
                                        uncontested basis.

      4.   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the
           Debtors to Honor Certain Prepetition Obligations to Customers and Continue
           Customer Programs in the Ordinary Course of Business, and (II) Granting
           Related Relief [Docket No. 18]

           Objection Deadline:          March 2, 2020 at 4:00 p.m.

           Related Documents:           Interim Order Authorizing the Debtors to Honor
                                        Certain Prepetition Obligations to Customers
                                        and Continue Certain Customer Programs in the
                                        Ordinary Course of Business [Docket No. 79]

                                        Certificate of No Objection With Respect to
                                        Order (I) Authorizing the Debtors to Honor
                                        Certain Prepetition Obligations to Customers
                                        and Continue Customer Programs in the
                                        Ordinary Course of Business, and (II) Granting
                                        Related Relief [Docket No. 149]

           Responses Filed:             None.

           Status:                      This matter is going forward on an
                                        uncontested basis.

      5.   Debtors’ Motion for Entry of Interim and Final Orders (I) Approving Debtors’
           Proposed Form of Adequate Assurance of Payment; (II) Establishing
           Procedures for Resolving Objections by Utility Companies; and (III) Prohibiting
           Utility Companies From Altering, Refusing, or Discontinuing Service [Docket
           No. 29]

           Objection Deadline:          March 2, 2020 at 4:00 p.m.

           Related Documents:           Notice of Hearing on Debtors’ Motion for Entry
                                        of Interim and Final Orders (I) Approving
                                        Debtors’ Proposed Form of Adequate Assurance
                                        of Payment; (II) Establishing Procedures for
                                        Resolving Objections by Utility Companies; and
                                        (III) Prohibiting Utility Companies From
                                        Altering, Refusing, or Discontinuing Service
                                        [Docket No. 89]

                                        Certificate of No Objection to Debtors’ Motion
                                        for Entry of A Final Order (I) Approving
                                        Debtors’ Proposed Form of Adequate
                                        Assurance of Payment; (II) Establishing

                                           4
20-10418-mew   Doc 156   Filed 03/06/20 Entered 03/06/20 11:54:45          Main Document
                                     Pg 5 of 7


                                       Procedures for Resolving Objections by Utility
                                       Companies; and (III) Prohibiting Utility
                                       Companies From Altering, Refusing, or
                                       Discontinuing Service [Docket No. 155]

           Responses Filed:            Objection of Certain Utility Companies to
                                       Debtors’ Motion for Entry of Interim and Final
                                       Orders (I) Approving Debtors’ Proposed Form
                                       of Adequate Assurance of Payment; (II)
                                       Establishing Procedures for Resolving
                                       Objections by Utility Companies; and (III)
                                       Prohibiting Utility Companies From Altering,
                                       Refusing, or Discontinuing Service [Docket No.
                                       126]

           Status:                     The objection has been resolved and a
                                       certificate of no objection will be filed prior to
                                       the hearing. Accordingly, this matter will be
                                       going forward on an uncontested basis.

      6.   Debtors’ Motion for Entry of Order Authorizing Debtors to Employ and Pay
           Professionals Utilized in the Ordinary Course of Business [Docket No. 97]

           Objection Deadline:         March 2, 2020 at 4:00 p.m.

           Related Documents:          Certificate of No Objection to Debtors’ Motion
                                       Pursuant to 11 U.S.C. §§ 105(a), 327, 330, and
                                       331 for Entry of Order Authorizing the Debtors’
                                       to Employ and Pay Professionals Utilized in the
                                       Ordinary Course of Business Nunc Pro Tunc to
                                       the Petition Date [Docket No. 152]

           Responses Filed:            None.

           Status:                     This matter is going forward on an
                                       uncontested basis.

      7.   Debtors’ First Omnibus Motion for Entry of an Order (I) Authorizing and
           Approving the Rejection of Certain Leases and Related Agreements and (II)
           Granting Relief [Docket No. 98]

           Objection Deadline:         March 2, 2020 at 4:00 p.m.

           Related Documents:          Certificate of No Objection to Debtors’ First
                                       Omnibus Motion for Entry of an Order (I)
                                       Authorizing and Approving the Rejection of
                                       Certain Leases and Related Agreements and (II)
                                       Granting Related Relief [Docket No. 153]

                                          5
20-10418-mew   Doc 156    Filed 03/06/20 Entered 03/06/20 11:54:45            Main Document
                                      Pg 6 of 7



            Responses Filed:             None.

            Status:                      This matter is going forward on an
                                         uncontested basis.

       8.   Debtors’ Motion for Order Pursuant to Bankruptcy Code Sections 105(a) and
            331, Bankruptcy Rule 2016, and Local Bankruptcy Rule 2016-1 Establishing
            Procedures for Interim Compensation and Reimbursement of Expenses of
            Professionals [Docket No. 102]

            Objection Deadline:          March 2, 2020 at 4:00 p.m.

            Related Documents:           Notice of Hearing [Docket No. 103]

                                         Certificate of No Objection With Respect to
                                         Order Establishing Procedures for Interim
                                         Compensation and Reimbursement of Expenses
                                         of Professionals [Docket No. 147]

            Responses Filed:             None.

            Status:                      This matter is going forward on an
                                         uncontested basis.


 II.   UNSCHEDULED CONTESTED MATTER

       9.   Ex Parte Application of Official Committee of Unsecured Creditors for Entry of
            an Order Pursuant to Federal Rules of Bankruptcy Procedure 2004 and 9016
            Authorizing the Examination of the Debtors, Chatham Asset Management, LLC
            and Leon Cooperman [Docket No. 132]

            Responses Filed:             Debtors’ Second Amended Response to Ex
                                         Parte Application of Official Committee of
                                         Unsecured Creditors for Entry of an Order
                                         Pursuant to Federal Rules of Bankruptcy
                                         Procedure 2004 and 9016 Authorizing the
                                         Examination of the Debtors, Chatham Asset
                                         Management, LLC and Leon Cooperman
                                         [Docket No. 142]

            Status:                      As set forth in the Debtors’ Response, the
                                         Debtors have requested that the Committee’s
                                         Application be heard on March 9th.




                                            6
20-10418-mew         Doc 156   Filed 03/06/20 Entered 03/06/20 11:54:45        Main Document
                                           Pg 7 of 7


Dated: New York, New York
       March 6, 2020

                                      SKADDEN, ARPS, SLATE, MEAGHER & FLOM LLP

                                      /s/ Van C. Durrer, II
                                      Shana A. Elberg
                                      Bram A. Strochlic
                                      One Manhattan West
                                      New York, New York 10001
                                      Telephone: (212) 735-3000
                                      Fax: (212) 735-2000

                                      – and –

                                      Van C. Durrer, II
                                      Destiny N. Almogue (pro hac vice pending)
                                      300 S. Grand Avenue, Suite 3400
                                      Los Angeles, CA 90071-3144
                                      Telephone: (213) 687-5000
                                      Fax: (213) 687-5600

                                      – and –

                                      Jennifer Madden (pro hac vice pending)
                                      525 University Avenue
                                      Palo Alto, California 94301
                                      Telephone: (650) 470-4500
                                      Fax: (650) 470-4570

                                      Proposed Counsel to Debtors and Debtors in Possession




                                                7
1858102-NYCSR03A - MSW
